Title: Thomas Jefferson to the Democratic Republican Delegates of Washington County, Pennsylvania, 31 March 1809
From: Jefferson, Thomas
To: Washington County, Pa., Democratic Republican Delegates


          The satisfaction you express, fellow citizens, that my endeavors have been unremitting to preserve the peace & independance of our country, & that a faithful neutrality has been observed towards all the contending powers, is highly grateful to me, and there can be no doubt that in any common times they would have saved us from the present embarrasments, thrown in the way of our national prosperity by the rival powers.
          It is true that the embargo laws have not had all the effect in bringing the powers of Europe to a sense of justice, which a more faithful observance of them might have produced. yet they have had the important effects of saving our seamen & property, of giving time to prepare for defence; and they will produce the further inestimable advantage of turning the attention & enterprize of our fellow citizens, and the patronage of our state legislatures, to the establishment of useful manufactures in our country. they will have hastened the day when an equilibrium between the occupations of agriculture manufactures & commerce shall simplify our foreign concerns to the exchange only of that surplus which we cannot consume for those articles of reasonable comfort or convenience which we cannot produce.
          Our lot has been cast, by the favor of heaven, in a country & under circumstances, highly auspicious to our peace & prosperity, & where no pretence can arise for the degrading & oppressive establishments of Europe. it is our happiness that honorable distinctions flow only from public approbation; & that finds no object in titled dignitaries and pageants. let us then, my fellow citizens, endeavor carefully to guard this happy state of things, by keeping a watchful eye over the disaffection of wealth & ambition to the republican principles of our constitution, & by sacrifising all our local & personal interests to the cultivation of the Union, & maintenance of the authority of the laws.
          My warmest thanks are due to you, fellow citizens for the affectionate sentiments expressed in your address, & my prayers will ever be offered for your welfare & happiness.
           Th: Jefferson  Monticello Mar. 31. 09. 
        